DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1–12, the prior art does not teach or suggest the claimed, “the device is configured such that a fluidic sample supplied through the opening is moved laterally in the fluid receiving region over the fluid receiving surface without the use of an intermediary membrane; wherein, the device further comprises a radiation receiving area defined by a bottom surface of the top part that is at least partially reflective to at least one wavelength of the radiation, positioned such that at least a part of the fluid receiving region is located between the radiation receiving area and the fluid receiving surface when the top part is positioned adjacent to the base part.”
Regarding claims 13–15, the prior art does not teach or suggest the claimed, “supplying a fluidic sample through the opening; moving the fluidic sample laterally in the fluid receiving region without the use of an intermediary membrane between the top part and the base part; emitting a radiation to the fluid receiving region through the bottom part; detecting a radiation that is reflected by the device out through the bottom part; and determining a presence of the fluidic sample on the basis of a measured reflectance value based on the detected radiation.”
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN D WALSH/Primary Examiner, Art Unit 2852